Title: From James Madison to Martin Van Buren, [post–25 April 1820]
From: Madison, James
To: Buren, Martin Van


                
                    Dr. Sir
                    [post–25 April 1820]
                
                I find by a newspaper just come to hand that the publication of the correspondence with Govr T. in 1814. is preceded by that or rather part of that between you & myself.
                I cannot but regret that my intention in this particular was not rightly understood. My hasty letter was written under the impression that nothing would go to the press but the original correspondence, with at most an intimation that it had been ascertained that on my part there was no desire that there shd. be under any seal of secrecy on it. Writing under this impression, I did not distinguish between the letter from you as chairman & that in your own name; to the latter of which the terms of mine were indeed more particularly adapted than to the other.
                I have not yet seen any comments on this publication: but am apprehensive of inferences from the face of it that I furnished the copies of the origl. correspondence which I shd have thought of doubtful propriety at least, if I cd. have readily done it, and that I publickly volunteered for the occasion ⟨a⟩n extra testimony of my high sense of the merits of the Vice President; which ⟨w⟩d. not have accordd, with the aversion I ought to feel at any thing like in[ … ] party politics, and which is commensurate with the manifest impropriety of it.
                I have thought it p[ … ] to ⟨trouble?⟩ you with these remarks, in full confidence that you will in the mode you may deem best, controul such inferences as I have alluded to, by letting it be publickly known, that they are erroneous, which I presume may be done without a publication of this letter.
            